Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application repeats a substantial portion of prior Application No. 16/154,435, filed October 8, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. 

Specification
The disclosure is objected to because of the following informality: Page 4 Lines 26-27 could read, “…at the shredder end with flats 111 is to provide ….”  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7 and 8 of prior U.S. Patent No. 11,130,613 [Sangiacomo]. This is a statutory double patenting rejection.
Claims 7 and 8 in the instant application are the same claims as Claims 7 and 8 in Sangiacomo.

Allowable Subject Matter
Claims 1-6 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention regarding adapters with counter bores able to thread onto the Mason jar.  However, the prior art does not expressly disclose that the adapter only makes contact with the commercially available herb grinder at the o-ring at an upper edge of the adapter and only makes contact with the Mason jar at the course female thread.
Claims 7 and 8 would be allowable if rewritten or amended to overcome the statutory double patenting rejection.
Re Claim 7, the prior art discloses most of the claimed invention regarding adapters with counter bores able to thread onto the Mason jar.  However, the prior art does not expressly disclose the cylindrical end of the commercially-available herb grinder only makes contact with the o-ring of the adapter and the horizontal shoulder and compresses the o-ring sealing the adapter to the commercially-available herb grinder; engaging a threaded end of the adapter to only a compatible thread on a neck of a conventional Mason jar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736